So Oe NHN DO OH FP WY NY RK

hb bb BNO NH KH HY HD NY NO Ke KF HRP Se KF YF FF RK
co 6Um™~]llUlUC ONO ee lh ODN eer S| Cl 0 ia HS e_l ISCO NT Dll

 

———FILED

 

 

 

 

 

 

 

 

 

—— ENTERED NEO
COUNSEL/PARTIES OF RECORD
OCT -4 2019
CLERK US DISTRICT
By, DISTRICT OF NEVADE fr
$e DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-062-JCM-NJK
Plaintiff, Final Order of Forfeiture
v.
GILBERT DAVILA JR..,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

2253(a)(1) and 2253(a)(3) based upon the verdict finding Gilbert Davila, Jr., guilty of the
criminal offense, forfeiting specific property set forth in the Forfeiture Allegation of the
Criminal Indictment and shown by the United States to have the requisite nexus to the
offense to which Gilbert Davila, Jr., was found guilty. Criminal Indictment, ECF No. 11;
Minutes of Bench Trial, ECF No. 47; Court Verdict, ECF No. 50; Findings of Fact and
Conclusions of Law, ECF No. 51; Preliminary Order of Forfeiture, ECF No. 53.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from April 23, 2019, through May 22, 2019, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.
54.

 
Oo moan DO OH Pe WD NH

NB bd WN HN ND NH NH NY NO HR KF §| FF FP YH FF FE KF KS
oon ATO nN fk BS NOY KF TO Oo Be HN TO OH Pe LUD LULL CUO

 

 

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States of America
pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to
law: Black LG cell phone, model # LS777, s/n: 711 VTWP0734265 (property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED eg | WO ( ¢ , 2019.

@ ALOK

O LE JAMES C. MAHAN
ITED STATES DISTRICT JUDGE

 

 
Oo Da nN BD Oo FF WO NH Fe

NB NO Bb NH NY NH NY NH NO HB HB FR BF FF KF KF FEF KF
Co wT ODO Wm BP WH NO F§ 3D HO BO nN DBD AH FP WO NY KF C&S

 

A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2019.

 

CERTIFICATE OF SERVICE

/s/ Heidi L. Skitlin

 

HEIDI L. SKILLIN
FSA Contractor Paralegal

 
